Citation Nr: 0415596	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for glaucoma of the 
left eye.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for coronary artery 
disease (CAD).

5.  Entitlement to service connection for residuals of a 
brain injury.

6.  Entitlement to service connection for periodontal 
disease.

7.  Entitlement to service connection for residuals of an 
ankle sprain.

8.  Entitlement to service connection for substance abuse.

9.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2000, September 2001 and December 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board 
construes the veteran's written letter, received in January 
2001, and indicating he wished to appeal the VA decision, as 
a timely notice of disagreement with the September 2001 
denial of service connection for PTSD, CAD, residuals of an 
ankle sprain, residuals of brain trauma and substance abuse.  
The veteran also submitted a timely notice of disagreement 
with the December 2002 denial of service connection for 
hepatitis B, glaucoma of the left eye and periodontal 
disease, and for TDIU in February 2003.  A statement of the 
claim was issued in March 2003.  The veteran's substantive 
appeal (VA Form 9) was received in April 2003

During the pendency of this appeal the veteran has also 
raised the issues of entitlement to service connection for a 
stomach disorder in October 1999 and for venereal disease in 
January 2000.  Since these issues have not been adjudicated 
by the RO, they are referred to the RO for appropriate 
action.


REMAND

As noted above, the Board construes the veteran's January 
2001 letter as a timely notice of disagreement with the 
September 2001 denial of service connection for disabilities 
that include residuals of an ankle sprain and substance 
abuse.  Although the veteran was later provided a statement 
of the case with regard to the other appealed issues, he has 
not been afforded a statement of the case with regard to 
these two issues.  Because the notice of disagreement placed 
the issues in appellate status, the matter must be remanded 
so that the RO may issue a statement of the case.  38 
U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.9, 19.26, 
19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  In correspondence received in 
January 2000, the veteran stated that he had been treated at 
Holy Spirit Hospital in 1999.  VA did not attempt to obtain 
the treatment records and failed to provide the veteran with 
the notice required by VCAA with regard to these treatment 
records.  See Quartuccio v. Principi, 16 Vet. App. 13 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  To correct 
that shortcoming the case must be remanded.

In October and November 1999, the veteran raised the issues 
of entitlement to service connection for PTSD, CAD and 
residuals of a brain injury.  A January 2000 rating decision 
initially denied the claims as not well grounded.  However, 
after the enactment of VCAA, the RO, in a September 2001 
rating decision, denied the claims on the merits.  Although 
the veteran submitted a valid notice of disagreement, the 
subsequent December 2002 rating decision and the March 2003 
Statement of the Case addressed the issues as whether new and 
material evidence had been received to reopen the veterans 
claims and did not acknowledge that the claims had been 
determined on the merits, and none of the procedural 
documents addressed the claims on the merits.  38 U.S.C.A. 
§ 5108 (West 2002).  Further, in the March 2003 Statement of 
the Case, the RO did not provide the laws and regulations 
governing the merits of the claims.  Further development is 
necessary with regard to these claims to ensure full 
compliance with the laws and regulations governing the 
veteran's claims and with due process requirements.

VCAA legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  

The veteran's service medical records show that he was 
treated for residuals of at least two distinct head injuries, 
and had a psychological evaluation in service.  The evidence 
of record further shows that he was scheduled for a VA 
psychiatric examination to determine the current nature of 
his alleged PTSD, and its etiology.  However, the veteran 
failed to report to the examination.  A December 2002 RO 
report of contact indicates that the veteran's examination 
was cancelled because his notice was returned as 
undeliverable by the facility where he was incarcerated.   
There is no indication that the RO attempted to schedule 
compensation examinations at the correctional facility where 
the veteran resides.

In this context, the duty to assist incarcerated veterans 
requires the VA to tailor its assistance to meet the 
particular circumstances of confinement, so that they receive 
the "same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1991).  
As additional efforts have not yet been undertaken to provide 
the veteran with VA examinations in accordance with the 
holding in Bolton, further development is warranted.  

The TDIU issue is inextricably intertwined with the issues of 
entitlement to service connection for.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
service connection claims must be resolved prior to further 
appellate action on this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
statement of the case with respect to the 
issues of entitlement to service 
connection for residuals of an ankle 
sprain and substance abuse, denied in the 
September 2001 rating decision.  It 
should afford the veteran the applicable 
period of time in which to perfect his 
appeal and proceed accordingly.

2.  With respect to the veteran's claims 
for service connection, the RO should 
take the appropriate steps to comply with 
the VCAA, to include notifying the 
veteran and his representative of any 
evidence not previously provided that is 
necessary to substantiate the claims and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should comply with 38 U.S.C.A. § 5103(a) 
and Quartuccio, supra, as well as any 
other applicable legal precedent.  The RO 
should allow the applicable period of 
time for response.

3.  With respect to the issues of 
entitlement to service connection for 
PTSD, CAD and residuals of a brain 
injury, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and addresses the 
claims on their merits or a de novo 
basis.

4.  The RO should accord the veteran the 
following examinations.  If the veteran 
is incarcerated, coordination with the 
current correctional facility should be 
undertaken so that every possible means 
of conducting the examinations is 
explored.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners in conjunction with the study 
of this case.  A complete rationale for 
any opinion expressed should be included 
in the medical report, to include the 
evidence in the record upon which the 
examiners base their opinion.

a.  A psychiatric examination to 
determine the nature and extent of 
any PTSD or residuals of a brain 
injury found to be present.  The 
examiner should provide opinions 
regarding the etiology of any back 
or bilateral knee disorder 
diagnosed, to include whether it is 
as likely as not that any diagnosed 
low back or knee disorder had its 
onset during service or was caused 
by any incident of service.

b.  A neurological examination to 
determine the nature, extent and 
etiology of any residuals of a brain 
injury, if found to be present.  All 
indicated testing should be 
accomplished, and the examiner 
should provide opinions regarding 
the etiology of any neurological 
disorder diagnosed, to include 
whether it is as likely as not that 
any diagnosed disorder had its onset 
during service or was caused by any 
injury therein.

Note:  If correction facility examiners 
are utilized, the RO should provide 
guidance with regard to thoroughness of 
the examination as it relates to the 
pertinent legal criteria.  Moreover, the 
RO should document in the claims file all 
the efforts it employs in order to 
provide the veteran with VA examinations, 
as per Bolton and the VCAA, and the 
veteran should be informed in writing.

5.  After undertaking any other 
development deemed appropriate, the RO 
should, in accordance with applicable 
procedures, consider any pertinent 
evidence obtained since the veteran's 
January 2002 notice of disagreement, and 
as appropriate, issue a Statement of the 
Case on the issues of entitlement to 
service connection for residuals of an 
ankle sprain and substance abuse and 
issue a Supplemental Statement of the 
Case on the issues of entitlement to 
service connection for hepatitis B, 
glaucoma of the left eye, PTSD, CAD, 
residuals of a brain injury, periodontal 
disease, and TDIU, if these matters 
remain denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




